DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office action is in response to RCE filed 07/13/2021.
Claims 1-17 have been cancelled. 
Claims 18-32 are pending in this application.
Claims 18, 24, 30 have been amended in the instant application.

Claims 18-32 are allowed.

The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records more specifically the VNF acting as a functioning member determining modifications to capacity. 

Felstaine et. al (US10063633B1) discloses a system, method, and computer program product are provided for managing hierarchy and optimization in network function virtualization based networks. In use, a first hardware unit of a plurality of hardware units associated with a network function virtualization (NFV) based communication network is identified, the first hardware unit being identified based on a first load characteristic associated with the first hardware unit. Further, a first virtual network function (VNF) instance associated with the first hardware unit is identified, the first VNF instance being associated with usage of at least one see abstract).  

	Bruun et. al  (US20160335111A1) discloses a method of managing virtual network functions for a network, the method including providing a virtual network function (VNF) including a number of virtual network function components (VNFCs) of a number of different types, each VNFC comprising a virtual machine (VM) executing application software. The method further includes creating for up to all VNFC types a number of deactivated VMs having application software, monitoring at least one performance level of the VNF, and scaling-out the VNF by activating a number of deactivated VMs of a number of VNFC types when the at least one performance level reaches a scale-out threshold. (see abstract).  

Xiang (US20150365352A1) provides a a method including providing a network function virtualization (NFV) capacity for a plurality of virtual network functions (VNFs) on a computing platform. A network function virtualization management function creates at least one VNF to operate on the computing platform to perform a network function. Each of the VNFs has a see abstract).

I’Anson et al.  (US10397352B2) discloses a method for operating a proxy in a network function virtualization (NFV) system. The NFV system comprises a virtualized network function (VNF) manager for managing a VNF, a virtualized infrastructure manager (VIM) for managing a resource, and a NFV orchestrator. The method comprises: receiving a resource allocation request for the VIM from the VNF manager; sending the resource allocation request to a component of the VIM; receiving a response to the resource allocation request from the component of the VIM; and sending the response to the NFV orchestrator. (see abstract).

Chou et al. (US20170257276A1) Technology for a virtualized network function manager (VNFM) in a mixed wireless network operable to facilitate instantiation of a virtualized network function (VNF) instance is disclosed. The VNFM can receive a request to instantiate a new VNF instance from a network manager (NM) via a network function virtualization (NFV) orchestrator (NFVO), the request including VNF instantiation information. The VNFM can send a request to a virtualized infrastructure manager (VIM) for allocating virtual resources for the new VNF instance based on the VNF instantiation information. The VNFM can receive an acknowledgement from the VIM after successful allocation of the virtualized resources for the new VNF instance. The VNFM can instantiate the new VNF instance and send an acknowledgement of the new VNF instance to the NFVO, wherein the new VNF instance is operable to ease congestion at an overloaded non-virtualized network element in the mixed wireless network. (see abstract).


However, the prior art of records fail to teach or suggest individually or in combination as set forth in amendments to independent claim 18 filed 07/13/2021. Dependent claims 19-23 further limits allowed independent claim 18; therefore, they are also allowed.

Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claim 24. Dependent claims 25-29 further limits allowed independent claim 24; therefore, they are also allowed.

Likewise, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claim 30. Dependent claims 31-32 further limits allowed independent claim 30; therefore, they are also allowed.

Accordingly, claims 18-32 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATTA KHAN whose telephone number is (571)270-7364.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATTA KHAN/
Examiner, Art Unit 2449